UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 FORM N-CSR Item 1. Reports to Stockholders. BNY Mellon Absolute Insight Multi-Strategy Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Financial Futures 21 Statement of Options Written 22 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 67 Board Members Information 68 Officers of the Fund 71 FOR MORE INFORMATION Back Cover BNY Mellon Absolute Insight Multi-Strategy Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for BNY Mellon Absolute Insight Multi-Strategy Fund, covering the period from the fund’s inception on December 4, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from December 4, 2015 through October 31, 2016, as provided by Sonja Uys, Portfolio Manager of Pareto Investment Management Limited, sub-investment adviser Fund and Market Performance Overview Between the fund’s inception on December 4, 2015 and October 31, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund’s Class A shares produced a total return of -1.04%, Class C shares returned -1.76%, Class I shares returned -0.88%, and Class Y shares returned -0.88%. 1 In comparison, the fund’s benchmark, the U.S. Dollar 1-Month London Interbank Offered Rate (LIBOR) Index, produced a total return of 0.42% for the period of November 30, 2015 through October 31, 2016. 2 Global bonds gained value amid falling interest rates, and equities posted more modestly positive returns in a volatile market environment. The fund lagged its benchmark. The absolute return emerging market strategy was the key positive contributor over the period, with smaller positive contributions from both the equity strategy and dynamic opportunities strategies. In contrast, the currency strategy was the main detractor from performance. The absolute return credit strategy made no material impact on performance over the period. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund normally allocates its assets across multiple “absolute return” investment strategies. Through exposure to these investment strategies, the fund seeks to generate positive returns on a rolling 12-month basis with less volatility than major equity markets. The fund is designed to complement traditional equity and fixed-income portfolios. The investment strategies employed by the fund include: the equity market neutral strategy, the absolute return equity strategy, the absolute return emerging market strategy, the absolute return credit strategy, the absolute return dynamic opportunities strategy, and the currency strategy. The fund’s sub-investment adviser has considerable latitude in allocating the fund’s investments to any of the strategies and may vary the amount of the fund’s assets allocated to a strategy depending on market conditions. In early October, the fund used this latitude to change its strategic target allocations and reduced its allocation to the equity market neutral strategy to zero. This was offset by an increase in the exposure to the absolute return equity strategy, which is managed by the same team. Small increases were also made to the target weights of the dynamic opportunities and currency strategies. Volatility Buffeted Financial Markets Global equities drifted lower during the final months of 2015 under pressure from weakening commodity prices and disappointment over recent central banking strategies in Europe. Investors also nervously anticipated a short-term interest rate hike in the United States, which occurred in mid-December. Investor sentiment turned more sharply negative in January 2016 amid further deterioration in commodity prices, disappointing economic data in China, and worries that higher short-term U.S. rates might weigh on economic activity. Stocks began to rebound in mid-February when investors responded positively to encouraging economic data, recovering commodity prices, new rounds of monetary easing, and indications that additional U.S. rate hikes would be delayed. Markets endured another bout of volatility in June when the United Kingdom voted to leave the European Union, but equities quickly rebounded. In October, uncertainty surrounding U.S. elections weighed on global stocks, causing them to give back previous gains. Bonds fared better than equities in this environment when interest rates declined in response to sluggish global economic growth, low inflation, and aggressively accommodative monetary policies from most central banks. Meanwhile, after losing value against the U.S. dollar early in the reporting period, most foreign currencies reversed direction and posted gains as overseas investor sentiment improved. 3 DISCUSSION OF FUND PERFORMANCE (continued) Currency Strategy Weighed on Fund Results The fund’s relative performance was undermined over much of the reporting period by the absolute return currency strategy. The shortfall stemmed from long U.S. dollar positions against a number of currencies, including the euro, Australian dollar, New Zealand dollar, and emerging market currencies such as the Brazilian real and South African rand. The absolute return credit strategy faltered to a lesser degree, as losses early in the reporting period from short exposure to European high yield bonds were later largely offset by better results from investment-grade and high yield securities. The fund achieved stronger relative performance from the emerging markets debt strategy. External government debt was the largest contributor, while external corporate debt and local rates also had a positive impact. The absolute return equity and equity market neutral strategies made more mildly positive contributions to performance despite an environment early in the reporting period in which share price movements were driven more by macroeconomic trends than underlying company fundamentals. However, stock-specific fundamentals seemed to reassert themselves during the third quarter of 2016 as Brexit-related fears subsided. The fund achieved especially strong results from a long position in a product-testing company focused on food and pharmaceuticals, areas of especially strong growth. A Cautiously Constructive Investment Posture The market appears to remain focused on central bank rhetoric, looking in particular at the next U.S. rate hike, and robust demand for income has continued to support both bonds and equity valuations. Therefore, the managers of the underlying strategies remain constructive but cautious. The emerging market debt and credit teams both have net long positions. The absolute return equity strategy remains tightly hedged with little net market exposure, and the currency strategy has maintained relatively low gross exposure. In our view, the fund remains well diversified and positioned to deliver attractive returns with low volatility regardless of the future direction of markets. November 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. To the extent the fund invests in foreign securities, its performance will be influenced by political, social, and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Short sales may involve substantial risk and “leverage.” Short sales expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. The ability of the fund to achieve its investment goal depends, in part, on the ability of the fund’s sub-investment adviser to allocate effectively the fund’s assets among the underlying investment strategies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charges. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through December 1, 2017, at which time it may be extended, modified, or terminated. Past performance is no guarantee of future results. 2 Source: Bloomberg — The London Interbank Offered Rate (LIBOR) Index is the rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short-term interest rates, and is an international rate. The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA). The rate is an average derived from 16 quotations provided by banks determined by the BBA; the four highest and lowest are then eliminated, and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360-day count basis, and settlement is for two days hence. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in BNY Mellon Absolute Insight Multi-Strategy Fund Class A shares, Class C shares, Class I shares, and Class Y shares, and the U.S. Dollar 1-Month London Interbank Offered Rate (LIBOR) Index † Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of BNY Mellon Absolute Insight Multi-Strategy Fund on 12/4/15 (inception date) to a $10,000 investment made in the U.S. Dollar 1-Month London Interbank Offered Rate (LIBOR) Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. LIBOR is the rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate. LIBOR is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA). The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360 day count basis and settlement is for two days hence. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund expenses, including expense reimbursements, if applicable, is contained in the Fees and Expenses section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Actual Aggregate Total Returns as of 10/31/16 Inception From Date Inception Class A shares with maximum sales charge (5.75%) 12/4/15 -6.71% without sales charge 12/4/15 -1.04% Class C shares with applicable redemption charge † 12/4/15 -2.74% without redemption 12/4/15 -1.76% Class I shares 12/4/15 -0.88% Class Y shares 12/4/15 -0.88% U.S. Dollar 1-Month London Interbank Offered Rate (LIBOR) Index 11/30/15 0.42% †† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 11/30/15 is used as the beginning value on 12/4/15. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in BNY Mellon Absolute Insight Multi-Strategy Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.75% for Class A, 2.50% for Class C, 1.50% for Class I and 1.50% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS October 31, 2016 Bonds and Notes - 28.8% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - .8% Argentine Government, Sr. Unscd. Notes 7.63 4/22/46 500,000 547,250 Argentine Government, Unscd. Bonds ARS 18.20 10/3/21 6,000,000 418,483 Banco Hipotecario, Sr. Unscd. Notes ARS 24.73 1/12/20 9,400,000 b 634,318 Petrobras Argentina, Sr. Unscd. Notes 7.38 7/21/23 700,000 719,250 Australia - .3% Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 500,313 Rio Tinto Finance USA, Gtd. Notes 3.75 6/15/25 250,000 266,499 Austria - .4% Raiffeisen Bank International, Sub. Notes EUR 6.63 5/18/21 200,000 242,969 Raiffeisen Bank International, Sub. Notes EUR 4.50 2/21/25 400,000 b 429,815 RZB Finance Jersey IV, Jr. Sub. Notes EUR 1.65 5/29/49 150,000 b 148,196 Sappi Papier Holding, Sr. Scd. Notes EUR 4.00 4/1/23 200,000 229,019 Bahrain - .4% Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 1,100,000 Bermuda - .4% Digicel, Gtd. Notes 6.75 3/1/23 600,000 c 541,320 Digicel Group, Gtd. Notes 8.25 9/30/20 700,000 621,600 Brazil - .9% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/18 1,000,000 307,224 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/19 2,000,000 610,395 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/21 2,000,000 603,161 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 3,000,000 888,720 Vale Overseas, Gtd. Notes 5.63 9/15/19 200,000 213,500 Canada - .6% Bank of Montreal, Sr. Unscd. Notes 2.50 1/11/17 500,000 501,551 Fortis, Sr. Unscd. Notes 3.06 10/4/26 1,240,000 1,223,353 8 Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Canada - .6% (continued) Viterra, Gtd. Notes 5.95 8/1/20 39,000 41,960 Colombia - .4% Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 1,500,000,000 570,227 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 300,000,000 117,500 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 1,468,000,000 501,680 Cyprus - .1% Aroundtown Property Holdings, Sr. Unscd. Bonds EUR 1.50 7/15/24 400,000 Denmark - .3% Nykredit Realkredit, Sub. Notes EUR 4.00 6/3/36 240,000 b 272,377 TDC, Sr. Unscd. Notes EUR 1.75 2/27/27 430,000 467,083 Dominican Republic - .2% Dominican Republic Government, Sr. Unscd. Notes 6.88 1/29/26 300,000 330,000 Dominican Republic Government, Sr. Unscd. Notes 6.85 1/27/45 250,000 260,625 Egypt - .1% Egyptian Government, Sr. Unscd. Notes 6.88 4/30/40 400,000 France - .9% BNP Paribas, Sr. Unscd. Bonds EUR 0.75 11/11/22 400,000 446,421 BNP Paribas, Sr. Unscd. Notes GBP 1.13 8/16/22 176,000 209,485 Danone, Sr. Unscd. Notes EUR 0.17 11/3/20 400,000 438,839 Numericable-SFR, Sr. Scd. Notes 7.38 5/1/26 250,000 c 252,813 SapphireOne Mortgages, Ser. 2016-2, Cl. D EUR 2.25 6/25/61 100,000 b 106,965 Societe Generale, Jr. Sub. Notes 7.38 12/29/49 464,000 b 461,216 TOTAL, Jr. Sub. Notes EUR 2.71 12/29/49 282,000 b 308,050 TOTAL, Jr. Sub. Notes EUR 3.37 12/29/49 361,000 b 392,628 Germany - .2% Unitymedia, Scd. Notes EUR 3.75 1/15/27 500,000 Ghana - .5% Ghanaian Government, Govt. Gtd. Bonds 10.75 10/14/30 450,000 531,544 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Ghana - .5% (continued) Ghanaian Government, Sr. Unscd. Notes 9.25 9/15/22 750,000 779,126 Hong Kong - .2% CK Hutchison Finance 16 II, Gtd. Bonds EUR 0.88 10/3/24 439,000 Indonesia - .8% Indonesian Government, Sr. Unscd. Bonds, Ser. FR56 IDR 8.38 9/15/26 5,700,000,000 466,314 Indonesian Government, Sr. Unscd. Bonds, Ser. FR72 IDR 8.25 5/15/36 6,000,000,000 480,000 Indonesian Government, Sr. Unscd. Bonds, Ser. FR73 IDR 8.75 5/15/31 16,925,000,000 1,451,168 Iraq - .2% Iraqi Government, Unscd. Bonds 5.80 1/15/28 550,000 Ireland - 1.2% Avoca, Ser. 16X, Cl. D EUR 4.30 7/15/29 400,000 b 447,884 Avoca, Ser. 17X, Cl. E EUR 5.95 1/15/30 489,000 b 512,204 BlackRock European, Ser. 2X, Cl. E EUR 6.25 1/15/30 500,000 b 524,617 Eaton Capital Unlimited, Gtd. Bonds EUR 0.75 9/20/24 140,000 152,196 Glencore Finance Europe, Gtd. Notes 1.99 5/6/18 200,000 b 199,000 Lansdowne Mortgage Securities No 1, Ser. 1, Cl. A2 EUR 1.50 6/15/45 377,755 b 335,534 Sorrento Park, Ser. 1X, Cl. D EUR 4.60 11/16/27 500,000 b 501,756 Taurus, Ser. 2016, Cl. DE1 EUR 4.25 11/17/26 400,000 b 439,102 Virgin Media Receivables Financing Notes I, Sr. Unscd. Bonds GBP 5.50 9/15/24 300,000 361,588 Italy - 1.1% Banca Monte dei Paschi di Siena, Sub. Notes EUR 5.00 4/21/20 50,000 43,047 Banca Monte dei Paschi di Siena, Sub. Notes EUR 5.60 9/9/20 350,000 302,576 Banco Popolare, Sr. Unscd. Notes EUR 2.75 7/27/20 442,000 499,772 DECO, Ser. 2014, Cl. D EUR 2.65 2/22/26 400,000 b 440,239 DECO, Ser. 2014, Cl. D EUR 2.40 4/27/27 244,876 b 269,623 REITALY Finance, Ser. 2015-1, Cl. B EUR 3.15 5/22/27 400,000 b 433,367 UniCredit, Jr. Sub. Notes EUR 6.75 12/29/49 730,000 b 710,206 10 Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Italy - 1.1% (continued) UniCredit, Sub. Notes EUR 4.38 1/3/27 300,000 b 329,575 Ivory Coast - .3% Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 594,000 b 584,306 Ivory Coast Government, Sr. Unscd. Notes 6.38 3/3/28 300,000 314,138 Japan - .1% Sumitomo Mitsui Banking, Gtd. Bonds 1.95 7/23/18 250,000 Luxembourg - .4% Cabot Financial Luxembourg, Sr. Scd. Bonds GBP 6.50 4/1/21 000 209,906 Minerva Luxembourg, Gtd. Notes 6.50 9/20/26 800,000 784,800 Play Topco, Sr. Unscd. Notes EUR 7.75 2/28/20 100,000 112,366 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 150,000 171,904 Malaysia - .5% Malaysian Government, Sr. Unscd. Bonds, Ser. 0115 MYR 3.96 9/15/25 2,170,000 525,312 Malaysian Government, Sr. Unscd. Bonds, Ser. 0316 MYR 4.07 9/30/26 2,100,000 514,362 Malaysian Government, Sr. Unscd. Bonds, Ser. 411 MYR 4.23 6/30/31 2,100,000 512,648 Mexico - 1.1% Comision Federal de Electricidad, Sr. Unscd. Notes 4.75 2/23/27 300,000 305,250 Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 18,000,000 1,019,584 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 15,380,000 1,013,422 Petroleos Mexicanos, Gtd. Notes 6.88 8/4/26 700,000 784,280 Netherlands - 1.5% EDP Finance, Sr. Unscd. Notes EUR 5.75 9/21/17 185,000 213,554 EDP Finance, Sr. Unscd. Notes 4.90 10/1/19 250,000 265,135 GTH Finance, Gtd. Notes 6.25 4/26/20 200,000 209,444 GTH Finance, Gtd. Notes 7.25 4/26/23 500,000 533,625 Marfrig Holdings Europe, Gtd. Notes 8.00 6/8/23 200,000 207,000 Mylan, Gtd. Notes 3.95 6/15/26 640,000 c 639,888 11 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Netherlands - 1.5% (continued) Petrobras Global Finance, Gtd. Notes 8.38 5/23/21 300,000 332,340 Petrobras Global Finance, Gtd. Notes 8.75 5/23/26 500,000 564,500 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 460,000 462,361 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes 1.70 7/19/19 500,000 497,486 Volkswagen Financial Services, Gtd. Notes GBP 1.25 12/15/16 260,000 318,490 New Zealand - .3% ASB Finance, Gtd. Notes GBP 1.00 9/7/20 750,000 Peru - .3% Peruvian Government, Sr. Unscd. Notes PEN 8.20 8/12/26 1,955,000 690,614 Peruvian Government, Sr. Unscd. Notes PEN 6.35 8/12/28 205,000 62,854 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 300,000 97,173 Poland - .3% Polish Government, Bonds, Ser. 726 PLN 2.50 7/25/26 3,431,000 Portugal - .1% Galp Gas Natural Distribuicao, Sr. Unscd. Notes EUR 1.38 9/19/23 300,000 Qatar - .3% QNB Finance, Gtd. Notes 2.13 9/7/21 746,000 Romania - .2% Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 700,000 201,719 Romanian Government, Bonds, Ser. 10Y RON 4.75 2/24/25 1,000,000 273,980 Russia - .5% Russian Government, Bonds, Ser. 6211 RUB 7.00 1/25/23 76,100,000 1,117,865 Sberbank of Russia, Sub. Notes 5.50 2/26/24 250,000 b 248,438 Saudi Arabia - .3% Saudi Arabian Government, Sr. Unscd. Notes 4.50 10/26/46 800,000 Spain - .4% Banco Popular Espanol, Jr. Sub. Bonds EUR 8.25 4/29/49 200,000 b 202,810 Inmobiliaria Colonial, Sr. Unscd. Notes EUR 1.45 10/28/24 500,000 540,315 12 Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Spain - .4% (continued) Santander Consumer Finance, Sr. Unscd. Notes EUR 0.75 4/3/19 300,000 333,449 Suriname - .1% Surinamese Government, Sr. Unscd. Notes 9.25 10/26/26 300,000 Thailand - .4% Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 16,200,000 528,099 Thai Government, Sr. Unscd. Bonds THB 2.13 12/17/26 18,500,000 527,477 Turkey - .8% Turkish Government, Bonds TRY 7.10 3/8/23 1,800,000 510,463 Turkish Government, Bonds TRY 10.60 2/11/26 1,920,000 650,600 Turkish Government, Sr. Unscd. Notes 4.88 10/9/26 800,000 799,539 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 178,251 Ukraine - .6% Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/23 330,000 320,942 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/26 250,000 239,148 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/27 1,080,000 1,029,132 United Kingdom - 2.3% Anglo American Capital, Gtd. Notes 4.13 4/15/21 200,000 203,175 Anglo American Capital, Gtd. Notes EUR 3.25 4/3/23 200,000 228,322 Annington Finance No 5, Sr. Scd. Notes GBP 13.00 1/15/23 300,000 434,069 Barclays, Jr. Sub. Bonds 7.88 12/29/49 348,000 b 346,382 CPUK Finance, Scd. Notes GBP 7.00 2/28/42 200,000 259,904 HSBC Bank, Jr. Sub. Notes, Ser. 1M 1.19 6/29/49 370,000 b 259,000 HSBC Holdings, Sub. Notes GBP 6.38 10/18/22 350,000 b 445,856 Imperial Brands Finance, Gtd. Notes 2.05 2/11/18 450,000 c 452,003 Jerrold Finco, Sr. Scd. Notes GBP 6.25 9/15/21 200,000 243,271 Lanark Master Issuer, Ser. 2016-1, Cl. 1A GBP 1.50 12/22/54 200,000 b 247,640 London Stock Exchange Group, Sr. Unscd. Bonds GBP 9.13 10/18/19 180,000 269,128 13 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United Kingdom - 2.3% (continued) London Wall Mortgage Capital, Ser. 2016-FL1, Cl. C GBP 6.00 8/15/48 100,000 b 122,724 Nationwide Building Society, Sr. Unscd. Notes EUR 0.50 10/29/19 325,000 359,585 NewDay Funding, Ser. 2015-1, Cl. D GBP 2.77 7/15/23 350,000 b 420,702 Paragon Mortgages, Ser. 13X, Cl. B1B EUR 0.07 1/15/39 370,000 b 342,665 Residential Mortgage Securities 19, Ser. 19X, CL. A2C EUR 0.08 2/11/38 392,320 b 413,264 Slate No.1, Ser. 1, Cl. D GBP 2.70 1/24/51 350,000 b 407,461 Towd Point Mortgage Funding, Ser. 2016-AU10, Cl. C GBP 1.91 4/20/45 120,000 b 142,822 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 196,000 202,648 Vodefone Group, Sr. Unscd. Notes 1.50 2/19/18 350,000 349,626 Warwick Finance Residential Mortgages No One, Ser. 1, Cl. C GBP 1.88 9/21/49 350,000 b 410,691 United States - 7.5% AT&T, Sr. Unscd. Notes 5.80 2/15/19 395,000 428,953 Axalta Coating Systems, Gtd. Notes 4.88 8/15/24 197,000 c 200,448 Babson, Ser. 2016-2A, Cl. D 4.63 7/20/28 250,000 b,c 246,691 Bank of America, Sr. Unscd. Notes GBP 2.30 7/25/25 487,000 580,051 Berkshire Hathaway Finance, Sr. Unscd. Notes 1.30 8/15/19 1,000,000 998,261 Caterpillar Financial Services, Sr. Unscd. Notes 2.25 12/1/19 430,000 438,013 CCG Receivables Trust, Ser. 2014-1, Cl. A2 1.06 11/15/21 126,883 c 126,730 Celanese US Holdings, Gtd. Notes 5.88 6/15/21 200,000 228,788 Celanese US Holdings, Gtd. Notes 4.63 11/15/22 200,000 219,000 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 200,004 Cerberus Onshore II, Ser. 2016-2A, Cl. D 6.24 11/17/27 250,000 b,c 244,150 Cisco Systems, Sr. Unscd. Notes 1.40 9/20/19 510,000 509,966 Citgo Holding, Sr. Scd. Notes 10.75 2/15/20 300,000 c 307,500 Citigroup, Sr. Unscd. Notes 2.05 12/7/18 450,000 452,729 Colony Starwood Homes 2016-2 Trust, Ser. 2016-2A, Cl. E 3.89 12/17/33 200,000 b,c 201,089 Colony Starwood Homes Trust, Ser. 2016-1A, Cl.D 3.63 7/17/33 127,000 b,c 128,617 14 Bonds and Notes - 28.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 7.5% (continued) Comcast, Gtd. Notes 1.63 1/15/22 330,000 324,022 Dominion Resources, Sr. Unscd. Notes, Ser. B 1.60 8/15/19 600,000 599,425 Drive Auto Receivables Trust, Ser. 15-BA, Cl. B 2.12 6/17/19 226,780 c 227,518 Endeavor Energy Resources, Sr. Unscd. Notes 7.00 8/15/21 200,000 c 204,500 EQTY-INNS Mortgage Trust, Ser. 2014, Cl. E 3.98 5/8/31 300,000 b,c 293,451 Flagship Credit Auto Trust, Ser. 2016-1, Cl. C 6.22 6/15/22 500,000 c 536,814 Gulfport Energy, Sr. Unscd. Notes 6.00 10/15/24 180,000 c 183,375 Herc Rentals, Scd. Notes 7.50 6/1/22 250,000 c 250,625 Home Partners of America 2016-2 Trust, Ser. 2016-2, Cl. E 4.31 10/17/33 500,000 b,c 498,094 Honeywell International, Sr. Unscd. Bonds EUR 0.65 2/21/20 160,000 178,574 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB19, Cl. A4 5.71 4/12/17 375,532 b 379,873 ML-CFC Commercial Mortgage Trust, Ser. 2007-8, Cl. AM 5.87 8/12/49 1,000,000 b 992,165 Molson Coors Brewing,
